 

¢ “s :
A’) 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case Fi Le =D

_ REGISTRATION NO. 01496506

_ C1 was found guilty on count(s)

 

 

 

— JUN 08 2021

 

‘UNITED STATES DISTRICT COURT-

eT COURT
SOUTHERN DISTRICT OF CALIFORNIA sou nen BRIT OF eA fae ORNA

 

 

  

 

UNITED STATES OF AMERICA JUDGMENT IN A CRE pseren
Vv. (For Offenses Committed On. or After November | 1,1

Case Number: 2]-cr-01336-AHG

Patricia Ojeda, Federal Defenders of San Diego. Inc
Defendant’s Aftorney

87)
Javier Campos-Dominguez
Ci -

The Defendant:
pleaded guilty to count(s) ONE (1) OF THE SUPERSEDING INFORMATION (Misdemeanor).

 

   
  
 

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Count
Title & Section Nature of Offense Number(s)
8:1325{a\(1) Improper Entry by an Alien (Misdemeanor) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
| The defendant has been found not guilty on count(s)
XX] Count(s) Underlying counts are dismissed on the motion of the United States.
NM Assessment : $10.00 - remitted
No fine C1 Forfeiture pursuant to order filed , included herein.

. ITIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
__ change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
“" judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of

any material change i in the defendant’s economic circumstances.

June 8, 2021

Date of Imposition of Sentence

HON. Allison H. Goddard
UNITED STATES MAGISTRATE JUDGE

21-cr-01336-AHG
:
AD 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Javier Campos-Dominguez Judgment - Page 2 of 2
CASE NUMBER: 21-cr-01336-AHG

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district: .
O at. _ P.M. on

 

QO as notified by the United States Marshal.

qo The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before
Cl] as notified by the United States Marshal. .
L] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on ; | to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

[CaseNumber]
